ROCKY STAYTON, Plaintiff Below, Appellant,
v.
CLARIANT CORPORATION, a foreign corporation, and POLYMER COLOR NORTH AMERICA, INC., a former Delaware corporation Defendants Below, Appellees.
No. 43, 2009.
Supreme Court of Delaware.
Submitted: January 29, 2009.
Decided: February 3, 2009.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 3rd day of February 2009, it appears to the Court that:
(1) The plaintiff/appellant, Rocky Stayton, has petitioned this Court, pursuant to Supreme Court Rule 42, to accept an appeal from an interlocutory order of the Superior Court. The interlocutory order was entered on December 30, 2008, and denied Stayton's motion for reargument of the Superior Court's August 29, 2008 dismissal of Stayton's amended complaint against defendants/appellees Clariant Corporation and Polymer Color North America, Inc.
(2) By order dated January 28, 2009, the Superior Court denied Stayton's application to certify an interlocutory appeal to this Court. The Superior Court also denied Stayton's motion for entry of a final judgment pursuant to Superior Court Civil Rule 54(b).
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in extraordinary cases. In the exercise of its discretion, this Court has concluded that the application for interlocutory review in this case does not meet the requirements of Supreme Court Rule 42(b) and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.